129 F.3d 122
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Joseph Anthony ROBERSON, Appellant,v.Judge PORTER, Jr.;  Michael O. Freeman, Prosecutor;Hennepin County Government Center;  State ofMinnesota, Appellees.
No. 96-3966.
United States Court of Appeals, Eighth Circuit.
Nov. 14, 1997.Submitted Oct. 7, 1997.Filed Nov. 14, 1997.

Appeal from the United States District Court for the District of Minnesota.
Before RICHARD S. ARNOLD, Chief Judge, and McMILLIAN and BEAM, Circuit Judges.
PER CURIAM.


1
Joseph Anthony Roberson appeals from the final order of the United States District Court1 for the District of Minnesota, dismissing Roberson's 42 U.S.C. § 1983 action against a state judge, prosecutor, government building, and the State of Minnesota.  We have carefully reviewed the entire record, and we conclude the district court did not err in dismissing this action.  In addition, Roberson is responsible for the filing fee in the district court and on appeal.  See In re Tyler, 110 F.3d 528, 529-30 (8th Cir.1997) (prisoner is responsible for filing fee at moment of filing civil action or appeal).


2
Accordingly, we affirm.  Roberson's motions on appeal are denied.



1
 The Honorable Ann D. Montgomery, United States District Judge for the District of Minnesota